MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Jan 10 2020, 8:51 am
regarded as precedent or cited before any
court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT: G.A.                             ATTORNEYS FOR APPELLEE
Daniel G. Foote                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
ATTORNEY FOR APPELLANT: T.S.                             Robert J. Henke
Anna Onaitis Holden                                      Deputy Attorney General
Zionsville, Indiana                                      Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         January 10, 2020
of Parental Rights of:                                   Court of Appeals Case No.
                                                         19A-JT-1390
K.A., A.A., E.S. & S.A. (Minor
Children),                                               Appeal from the Marion Superior
                                                         Court
and
                                                         The Honorable Mark A. Jones,
T.S. (Mother) & G.A. (Father)                            Judge
Appellants-Respondents,                                  The Honorable Peter Haughan,
                                                         Magistrate
        v.
                                                         Trial Court Cause Nos.
                                                         49D15-1811-JT-1286
The Indiana Department of                                49D15-1811-JT-1287
Child Services,                                          49D15-1811-JT-1288
Appellee-Petitioner,                                     49D15-1811-JT-1309




Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020              Page 1 of 29
                                 Case Summary and Issue
[1]   T.S. (“Mother”) and G.A. (“Father”) (collectively “Parents”) separately appeal

      the juvenile court’s judgment terminating their parental rights to their four

      children. Each parent presents several issues for our review, all of which we

      consolidate and restate as whether the juvenile court’s order terminating

      Parents’ parental rights was clearly erroneous. Concluding it was not clearly

      erroneous, we affirm.



                            Facts and Procedural History
[2]   Mother and Father are unmarried but have lived together for thirteen years.

      They have four biological children: K.A., born November 17, 2006; A.A., born

      June 23, 2009; E.S., born January 5, 2012; and S.A., born October 27, 2015

      (collectively “Children”). E.S. and S.A. both have significant medical needs.1


[3]   The Department of Child Services (“DCS”) initially became involved with the

      family in November 2016 when it filed child in need of services (“CHINS”)

      petitions due to Mother’s substance abuse. In February 2017, the juvenile court

      approved an Informal Adjustment (“IA”) for a period of six months and

      dismissed the CHINS case. As part of the IA, Mother began participating in

      home-based case management and home-based therapy and completed a




      1
        E.S. has been diagnosed on the autism spectrum and has global developmental delays and congenital
      malformation syndrome. S.A. suffers from congenital hypothyroidism. Both children require multiple
      therapies and regular, frequent medical appointments. See Appealed Order at 6, ¶¶ 56-58.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020             Page 2 of 29
      substance abuse assessment. She also began a substance abuse treatment

      program but quit after approximately one month when the program tried to put

      her in group therapy. Because of her social anxiety, Mother only wanted one-

      on-one treatment.


[4]   On June 28, 2017, DCS filed a second petition alleging Children to be CHINS

      pursuant to Indiana Code section 31-34-1-1.2 The same day, the juvenile court

      terminated the IA as unsuccessful and ordered Children to be removed from

      Parents’ care. At a July 14, 2017, hearing, Father requested Children be

      returned to his care. Neither the Children’s guardian ad litem (“GAL”) nor

      Mother objected to Father’s request, and the juvenile court ordered Children to

      be placed on temporary trial visitation with Father on the condition Mother

      was not residing in the house. Mother was authorized to have supervised

      parenting time with Children.3 The juvenile court indicated it would reconsider

      Mother’s living arrangement if she was willing to undergo a substance abuse




      2
          The petition alleges that each child is a CHINS because:

                 The child’s physical or mental condition is seriously impaired or seriously endangered as
                 a result of the inability, refusal, or neglect of the child’s parent, guardian, or custodian to
                 supply the child with necessary food, clothing, shelter, medical care, education, or
                 supervision; and the child needs care, treatment, or rehabilitation that the child is not
                 receiving; and is unlikely to be provided or accepted without the coercive intervention of
                 the Court.


      The Exhibits (“Exhibits”), Volume I at 35.


      3
       The record is unclear regarding where Mother was living during the time she was required to stay out of the
      house.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020                         Page 3 of 29
      assessment, follow all recommendations, and submit to drug screens

      consistently. Two weeks later, Father asked the juvenile court if Mother could

      return home to help with Children. The juvenile court found that Father

      worked six days a week from 9 a.m. to 6 p.m. and struggled with childcare for

      Children for about an hour at the end of each day, plus all day on Friday for

      S.A. Over objection by DCS and the GAL, the juvenile court entered an order

      allowing Mother to return home and be unsupervised with Children Monday

      through Thursday for the hour at the end of the day and with S.A. all day on

      Friday; DCS and the GAL were to conduct frequent pop-in visits during those

      times. Mother was ordered to continue participating in all services she had

      begun during the IA and maintain clean drug screens.


[5]   At a hearing on August 18, 2017, Mother admitted that Children are CHINS

      because the family needs assistance in providing a home free from substance

      abuse and therefore, the coercive intervention of the court was necessary. See

      Exhibits, Vol. I at 56. Father waived his right to a fact-finding hearing.

      Therefore, the juvenile court adjudicated the Children to be CHINS and

      ordered they remain in their current placement with Father.


[6]   The juvenile court held a dispositional hearing on September 8, 2017. Due to

      evidence that Parents were not being cooperative with service providers or

      DCS, Mother was being left alone with Children outside of the times previously

      authorized, and Mother had admitted to misusing prescription medication, the

      juvenile court ordered Children to be removed from Father’s care. DCS placed

      Children in three separate foster homes, with E.S. and S.A. placed together in

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 4 of 29
      therapeutic foster care. The juvenile court authorized Parents to have

      supervised parenting time with Children and entered a parental participation

      order for Mother to engage in home-based therapy and home-based case

      management and follow all recommendations; complete a substance abuse

      assessment and complete all treatment recommendations; submit to random

      drug and alcohol testing; and undergo a mental health assessment and follow

      all recommendations. See id. at 68-69. Father was not ordered to complete any

      services at that time because he was “never home”; Mother had the caretaking

      role and was most in need of services. Transcript of Evidence, Volume II at

      117. Children have been out of Parents’ care since this date.


[7]   Following the dispositional hearing, Mother was initially compliant with home-

      based therapy. At some point, Mother missed four sessions and was in danger

      of being discharged, but she re-engaged and had been regularly meeting with

      her home-based therapist for two years as of the termination hearing. Mother

      has made some progress in some of her treatment goals, but the main goal of

      sober living has not been accomplished. Her therapist testified that at no point

      has he been able to recommend that Children be reunited with Parents. Mother

      was briefly compliant with home-based case management services but did not

      successfully complete any case management goals. The service was closed out

      in December 2018 due to non-communication. Mother completed at least three

      substance abuse assessments but never completed a substance abuse treatment

      program. Mother failed to submit to multiple drug screens.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 5 of 29
[8]    In early 2018, DCS requested a hearing because it wanted Father to begin

       participating in services. The juvenile court issued an additional parental

       participation order for Father to engage in home-based therapy and follow all

       recommendations; complete a Father Engagement Program; submit to random

       drug screens; and undergo a mental health evaluation and follow all

       recommendations. See Exhibits, Vol. I at 77. Father engaged in home-based

       therapy but has not been successfully discharged. He participated in the Father

       Engagement Program for four weeks, but the program was closed out because

       “times started changing [and] it just didn’t work out.” Tr., Vol. II at 45.

       Regarding Father’s drug screens, he tested negative each time. Father did not

       receive any recommendations for mental health treatment.


[9]    On April 19, 2018, the juvenile court suspended Parents’ visitation rights

       because they were having inappropriate conversations about the CHINS

       proceedings with Children during visitations, Mother’s substance abuse

       continued, and Parents were not making progress in their services. Parents have

       not seen Children since this time because service providers have not been able

       to recommend resuming visits.


[10]   At a permanency hearing on October 19, 2018, the juvenile court found that

       Mother participates in home-based therapy but has never addressed her sobriety

       despite repeated recommendations by DCS for substance abuse treatment;

       Mother had only participated in drug screens twice since August and those drug

       screens were positive for methamphetamines and opiates; Mother had only

       recently re-engaged in mental health services through a new provider; Father

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 6 of 29
       participates in home-based therapy but has not made progress toward

       reunification; and Mother’s and Father’s therapists recommended a domestic

       violence assessment after observing bruises on Mother. See Exhibits, Vol. I at

       102. At this time, the permanency plan changed from reunification with Parents

       to termination of parental rights and adoption.


[11]   On November 16, 2018, DCS filed a verified petition seeking the involuntary

       termination of Mother’s and Father’s parental rights. A fact-finding hearing was

       held on March 19, 2019. Mother testified at the hearing that she has had

       periods of up to three months of sobriety but admitted she had not completed a

       treatment program. She also testified that if she were to submit to a drug screen

       that day, she would test positive, as she had used pain killers two days before

       the hearing. Father testified that he and Mother were still residing together and

       intended to continue working on their relationship. He said he was still

       working the same job he had been working at the outset of the CHINS case but

       was “looking into” finding a different job with more flexible hours. Tr., Vol. II

       at 42. Although he said he was able to care for Children on his own, he also

       said if Children were returned that day, “it would be easier on [him]” if Mother

       was there to help care for them. Id. at 39.


[12]   Following the hearing, the juvenile court entered an order terminating Mother’s

       and Father’s parental rights and found, in relevant part:


               21. Mother participated in home-based therapy throughout the
               case. She worked with the same home-based therapist for two
               years, but she failed to make any significant progress in

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 7 of 29
        addressing her substance abuse or anxiety which effect multiple
        areas of her daily life.


        ***


        24. Mother has participated in at least three substance abuse
        evaluations, but has not successfully followed through on any
        recommendations stemming from those assessments. . . .


        ***


        34. Mother was unsuccessfully discharged from her home-based
        case management services for non-communication. None of her
        goals in this service were met.


        35. Mother failed to actively engage in random drug screens. The
        [family case manager (“FCM”)] has received very few screens
        from Mother over the course of this case, and when she asked
        Mother to screen, Mother would frequently respond with, “Yeah
        but I’m going to be dirty.” This is consistent with Mother’s
        admission that she is still an active user of methamphetamines
        and pain pills.


        36. Mother’s service providers would frequently receive calls
        from Father cancelling [M]other’s appointments for her. . . .


        37. Father’s actions, such as his continued enabling of Mother’s
        addictive behavior, domestically abusive behavior and frequent
        statements that he is unable or unwilling to parent the children
        without Mother, has prevented DCS, GAL or anybody on the
        team from being able to recommend the children return to his
        care.


        ***
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 8 of 29
        39. If the [C]hildren were returned to Father, the only way for
        their parental obligations to be met would be for Mother to be
        alone with the [C]hildren a significant amount of time.


        ***


        41. Father’s current job requires him to work six days a week
        from 9am to 6pm. Although Father is looking for a job where he
        can make the same amount of money and work less hours, he
        has not taken any steps towards finding employment which
        would allow him to successfully parent the [C]hildren without
        Mother until she is able to safely be in the home with the
        [C]hildren.


        42. Father has acknowledged being domestically violent towards
        Mother and has only completed five out of twenty-six
        recommended classes towards this service. This referral was
        made at the recommendation of Mother and Father’s service
        providers.


        43. Father participated in home-based therapy but has not been
        successfully discharged.


        44. Father did not participate in Father’s Engagement.


        ***


        60. When asked about what treatments the [C]hildren needed,
        . . . [P]arents were largely unable to articulate the services which
        [S.A.] and [E.S.] need, and do not have a plan for how they will
        manage the extensive transportation and time requirements
        needed to ensure the [C]hildren make these appointments.


        ***
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 9 of 29
        62. The FCM testified that the [C]hildren are placed in pre-
        adoptive foster homes. . . .


        63. The [C]hildren’s [GAL] recommends the court grant the
        DCS’s Petition for Involuntary Termination and believes that to
        be in [the Children’s] best interest.


        64. The totality of evidence in this case demonstrates, among
        other significant issues such as the [C]hildren’s medical needs, a
        codependent, controlling and sometimes violent relationship
        between the [P]arents, and a failure to complete court ordered
        services that [M]other is either unable or unwilling to address her
        substance abuse issues. It further demonstrates Father is either
        unable or unwilling to take the steps necessary to ensure he can
        provide the [C]hildren with a safe home free from substance
        abuse.


        ***


        66. Mother’s failure to attend and complete substance abuse
        treatment, despite numerous opportunities to do so reflects a
        choice that Mother has repeatedly made to mitigate her own
        discomfort in group sessions rather than to provide a safe and
        stable environment for [C]hildren free from substance abuse. . . .


        67. Mother’s current engagement with a treatment program has
        not proven effective as she continues to use illicit substances and
        would test positive for illicit substances such as pain pills if tested
        the day of trial. Mother has missed multiple meetings and
        appointments with her current treatment provider. This
        reinforces a seeming lack of motivation or interest in maintaining
        sobriety.


        ***

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 10 of 29
       Appealed Order at 3-6.4 Based on these findings, the juvenile court concluded

       there is a reasonable probability that the conditions that led to Children’s

       removal and continued placement outside the home would not be remedied and

       continuation of the parent-child relationship poses a threat to Children’s well-

       being. See id. at 7-8, ¶¶ 75-76. The juvenile court also concluded that

       termination of Parents’ parental rights is in the Children’s best interests and

       adoption is a satisfactory plan. See id. at 8, ¶¶ 77-78. Mother and Father now

       separately appeal. Additional facts pertinent to each parent will be supplied in

       the analysis of their respective appeals as necessary.5



                                      Discussion and Decision
                                           I. Standard of Review
[13]   The Fourteenth Amendment to the United States Constitution protects a

       parent’s right to raise his or her children. In re D.D., 804 N.E.2d 258, 264 (Ind.

       Ct. App. 2004), trans. denied. Although “[a] parent’s interest in the care,

       custody, and control of his or her children is ‘perhaps the oldest of the

       fundamental liberty interests[,]’” parental interests are not absolute and “must

       be subordinated to the child’s interests in determining the proper disposition of

       a petition to terminate parental rights.” Bester v. Lake Cty. Office of Family &




       4
           Our citation to the appealed order is based on the .pdf pagination.
       5
        We note that the State’s brief provides a witness by witness summary of the testimony at the TPR hearing
       which is prohibited by the Indiana Rules of Appellate Procedure. See Ind. Appellate Rule 46(A)(6)(c).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020              Page 11 of 29
       Children, 839 N.E.2d 143, 147 (Ind. 2005) (quoting Troxel v. Granville, 530 U.S.
57, 65 (2000)). Thus, the parent-child relationship may be terminated when a

       parent is unable or unwilling to meet their parental obligations. Id. We are

       cognizant that involuntary termination of parental rights is the most severe

       sanction a court can impose because it severs all rights of a parent to his or her

       child. Matter of D.G., 702 N.E.2d 777, 780-81 (Ind. Ct. App. 1998). Therefore,

       termination is considered a last resort, “available only when all other

       reasonable efforts have failed.” Id. at 781.


[14]   Given the juvenile court’s unique position, we review the termination of

       parental rights with great deference. In re J.C., 994 N.E.2d 278, 283 (Ind. Ct.

       App. 2013). We do not reweigh the evidence or judge the credibility of the

       witnesses. Bester, 839 N.E.2d at 147. Instead, we consider the evidence and

       reasonable inferences most favorable to the juvenile court’s judgment. Id. We

       will set aside the juvenile court’s judgment terminating a parent-child

       relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied, cert. denied, 534 U.S. 1161 (2002). Thus, if the

       evidence and inferences support the decision, we must affirm. Id.


[15]   The juvenile court’s judgment contains specific findings of fact and conclusions

       thereon as required by Indiana Code section 31-35-2-8(c). Therefore, we apply a

       two-tiered standard of review: we first determine whether the evidence supports

       the findings, then whether the findings support the judgment. K.E. v. Ind. Dep’t

       of Child Servs., 39 N.E.3d 641, 646 (Ind. 2015). “Findings are clearly erroneous

       only when the record contains no facts to support them either directly or by
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 12 of 29
       inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). A judgment is

       clearly erroneous only if the findings do not support the court’s conclusions or

       the conclusions do not support the judgment thereon. Id.


                            II. Requirements for Termination
[16]   To terminate the parent-child relationship, DCS must prove by clear and

       convincing evidence:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        ***


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2); see also Ind. Code § 31-37-14-2 (“A finding in a

       proceeding to terminate parental rights must be based upon clear and

       convincing evidence.”) “[I]f the court finds that the allegations in a petition


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 13 of 29
       described [above] are true, the court shall terminate the parent-child

       relationship.” Ind. Code § 31-35-2-8(a) (emphasis added). Because Indiana

       Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, the juvenile court is

       only required to find that one of the elements of subsection (b)(2)(B) was

       established by clear and convincing evidence. In re I.A., 903 N.E.2d 146, 153

       (Ind. Ct. App. 2009).


                                        III. Father’s Appeal
                                          A. Findings of Fact
[17]   Father challenges six of the juvenile court’s findings of fact as unsupported by

       the evidence. As noted above, findings are clearly erroneous if the record

       contains no evidence to support them either directly or by inference. In re S.S.,

       120 N.E.3d 605, 609 (Ind. Ct. App. 2019). Father challenges only six findings;

       we accept the remaining findings as true. Madlem v. Arko, 592 N.E.2d 686, 687

       (Ind. 1992).


[18]   First, Father challenges finding thirty-nine:


               39. If the [C]hildren were returned to Father, the only way for
               their parental obligations to be met would be for Mother to be
               alone with the [C]hildren a significant amount of the time.


       Father contends this finding is unsupported by the evidence because he testified

       he would “be able to place the Children in day care while he is at work[.]” Brief

       of [Father] (“Father’s Br.”) at 29; see also Tr., Vol. II at 157. He also notes

       Children will be required to attend school during weekdays and he will not

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 14 of 29
       need childcare during those hours. He therefore argues there would be no

       particular need for Children to be left alone in Mother’s care while he is at

       work. However, prior to the Children’s removal, Father worked 9 a.m. to 6

       p.m. six days a week and struggled to take care of Children, especially for an

       hour at the end of each workday, hours during which Children are not in

       school. Rather than place Children in daycare when the juvenile court allowed

       Children to be placed with him shortly after the CHINS proceedings began,

       however, Father requested permission for Mother to watch the Children

       unsupervised while he worked even though she had documented substance

       abuse issues. Father testified at the termination hearing that at the outset of this

       case, he could not care for Children and keep his job without Mother’s help. See

       Tr., Vol. II at 36. Although he testified he was now willing to care for Children

       alone and said he had a plan to do so, he did not present any evidence to the

       juvenile court that he had taken concrete steps to implement that plan. Rather,

       he testified that he had only “been thinking about making a change [in his job]

       for at least a month[,]” despite having nearly two years to address the issue. Id.

       at 158. Moreover, he was “just starting to look into” daycare. Id. at 157. There

       is ample evidence in the record from which a reasonable inference could be

       made that Father cannot care for Children without Mother’s help. Therefore,

       finding thirty-nine is not clearly erroneous.


[19]   Father also challenges finding forty-one:


               41. Father’s current job requires him to work six days a week
               from 9am to 6pm. Although Father is looking for a job where he

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 15 of 29
               can make the same amount of money and work less hours, he
               has not taken any steps towards finding employment which
               would allow him to successfully parent the [C]hildren without
               Mother until she is able to safely be in the home with the
               [C]hildren.


       Father argues that the evidence shows he has taken steps to obtain a position

       with a different work schedule. He also argues that he cannot be expected to

       change jobs without knowing when Children will be coming back to his care.

       As noted above, the record shows that at the time of the termination hearing,

       Father still had the same job with the same hours that resulted in him needing

       Mother’s assistance to care for Children at the beginning of the CHINS

       proceedings. Almost two years later, Father began thinking about changing

       employment, and a week before the termination hearing, he heard about a job at

       which he could work fewer hours, on fewer days, for the same amount of

       money. However, he had not even had an interview for this new position, let

       alone been hired. As for not changing jobs until he knew Children would be

       returned to his care, there needed to be evidence that Father could care for

       Children alone if they were returned to his care. Maintaining the same schedule

       for the entirety of this case does not demonstrate his ability or willingness to do

       so. We conclude there is evidence to support finding forty-one.


[20]   Next, Father contends finding forty-two is unsupported by the evidence:


               42. Father has acknowledged being domestically violent towards
               Mother and has only completed five out of twenty-six
               recommended classes towards his service. This referral was made
               at the recommendation of Mother and Father’s service providers.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 16 of 29
       Father contends this finding is clearly erroneous because although Father

       admitted to one incident of domestic violence, Parents denied any other

       incidents and he was actively participating in domestic violence classes at the

       time of the termination hearing. Father admitted at the termination hearing,

       and in his brief, that he pushed Mother, which resulted in her sustaining bruises

       and a black eye. See id. at 46; see also Father’s Br. at 30. In addition to that

       admission, however, service providers also noticed that Mother “visibly would

       have bruises and things like that,” Tr., Vol. II at 51, and noted that Father’s

       controlling behavior was of concern, see id. at 52 (Mother’s therapist testifying

       that Father would cancel Mother’s appointments) and 93 (Mother’s home-

       based case manager testifying that Father would often have both his and

       Mother’s cellphones). This evidence indicates there was a greater concern than

       a single incident. Father also stated at the termination hearing that he only

       completed five of twenty-six domestic violence classes, which is consistent with

       the juvenile court’s finding. Although Father is correct that finding forty-two

       does not acknowledge that he had only completed five classes because the

       referral came late in the process and the classes are ongoing, this finding is

       nonetheless supported by the evidence and is not clearly erroneous.


[21]   Father also challenges finding forty-three:


               43. Father participated in home-based therapy but has not been
               successfully discharged.


       At the termination hearing, FCM Seleste Fielder testified that Father was

       engaged in home-based therapy, but he has not been successfully discharged.
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 17 of 29
       Father simply argues that it is “difficult to conceive” how he could successfully

       complete this service while Children remain in foster care. Father’s Br. at 30.

       However, it appears he is participating in therapy weekly. See Tr., Vol. II at 44

       (Father testifying that he participates in therapy every week). Thus, although

       the finding is perhaps worded poorly because it does not reflect that Father has

       not been successfully discharged because therapy is ongoing, it does impart that

       Father’s therapist believes he is still in need of therapy. Thus, the evidence in

       the record is consistent with the juvenile court’s finding and it is not clearly

       erroneous.


[22]   Father argues finding forty-four is not supported by the evidence:


               44. Father did not participate in Father’s Engagement.


       Father maintains that this finding is clearly erroneous because he did participate

       in the Father Engagement Program for several weeks. Father also argues it is

       not possible to complete the program when the Children are not in his custody.

       Father testified at the termination hearing that he participated in the program

       for four weeks until his employment conflicted with the program. Thus,

       although a reasonable interpretation of the juvenile court’s finding based on

       inferences from the evidence is that Father did not fully participate and complete

       the program, the finding is technically incorrect. However, the inclusion of this

       finding is harmless error. When an erroneous finding is “not of such magnitude

       that it calls into question the court’s conclusion” when considered in

       conjunction with the other evidence presented and findings made, we will not


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 18 of 29
       reverse. Matter of A.C.B., 598 N.E.2d 570, 573 (Ind. Ct. App. 1992); see also In re

       B.J., 879 N.E.2d 7, 19 (Ind. Ct. App. 2008) (affirming termination of parental

       rights despite erroneous finding based on testimony stricken from the record

       because the error did not “constitute the sole support for any conclusion of law

       necessary to sustain the judgment”), trans. denied. This erroneous finding does

       not directly and solely support a conclusion necessary to sustain the judgment

       and therefore, it is at most harmless error.


[23]   Finally, Father challenges finding sixty:


               60. When asked about what treatments the [C]hildren needed,
               either in terms of [K.A.] and [A.A.]’s therapy or [E.S.] and
               [S.A.]’s medical needs, parents were largely unable to articulate
               the services which [S.A.] and [E.S.] need, and do not have a plan
               for how they will manage the extensive transportation and time
               requirements needed to ensure the [C]hildren make these
               appointments.


       Father argues that this finding is unsupported by the evidence because Parents

       provided care and transportation for Children prior to their removal and they

       were unaware of Children’s medical conditions only because they were unable

       to visit with them and were not given specific details by service providers. At

       the termination hearing, Father answered affirmatively when asked whether he

       was aware of any specific medical needs that any of the Children have. See id. at

       37. But he was only able to articulate that E.S. has autism and S.A. needs

       therapies. The record reveals that Father attended only one of E.S.’s numerous

       therapy sessions. Further, Father stated that he would be able to take Children


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 19 of 29
       to their appointments when he found a part-time job. However, at the fact-

       finding hearing, Father testified that he was looking for part-time employment

       but offered no evidence that he had secured such employment or had taken any

       steps toward achieving this goal. See id. at 156-57. Because the evidence

       establishes that Father was not aware of Children’s many medical conditions

       and required treatments and that he failed to obtain more flexible employment

       which would allow him to transport the Children to their many appointments,

       we conclude there is evidence in the record to support this finding.


[24]   In essence, Father’s arguments are all requests for this court to reweigh the

       evidence, which we will not do. See Bester, 839 N.E.2d at 147. We conclude

       there is evidence in the record to support most of the challenged findings and,

       to the extent finding forty-four is clearly erroneous, the error does not call into

       question the juvenile court’s conclusion given the substantial evidence

       supporting termination of Father’s parental rights. Therefore, we find no error.


                                       B. Conclusions of Law
                           1. Remedy of Conditions Resulting in Removal

[25]   The juvenile court concluded there is a reasonable probability that the

       conditions resulting in Children’s removal and continued placement outside the

       home will not be remedied. See Ind. Code § 31-35-2-4(b)(2)(B). Father

       challenges the juvenile court’s conclusion and argues that the evidence does not

       “clearly and convincingly” show that the conditions will not be remedied.

       Father’s Br. at 32.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 20 of 29
[26]   In determining whether the conditions that led to removal are likely to be

       remedied, we engage in a two-step analysis: we first identify the conditions that

       led to Children’s removal, and then determine whether there is a reasonable

       probability that those conditions will not be remedied. K.E., 39 N.E.3d at 647.

       The second step requires the juvenile court to evaluate a parent’s fitness to care

       for a child at the time of the termination hearing and consider a parent’s pattern

       of conduct to determine whether there is a “substantial probability of future

       neglect or deprivation of the children.” In re T.F., 743 N.E.2d 766, 774 (Ind. Ct.

       App. 2001), trans. denied. When evaluating a parent’s fitness, the juvenile court

       may properly consider a parent’s criminal history, substance abuse issues,

       history of neglect, failure to provide support, lack of adequate housing and

       employment, and services offered by DCS to a parent and the parent’s response

       to those services. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind.

       Ct. App. 2013), trans. denied. Moreover, this court has held that a pattern of

       unwillingness to deal with parenting problems and to cooperate with counselors

       and those providing services, in conjunction with unchanged and unacceptable

       home conditions, supports a finding that there is no reasonable probability the

       unacceptable conditions in the home will be remedied. Matter of D.B., 561
N.E.2d 844, 848 (Ind. Ct. App. 1990).


[27]   The record reveals that Children were initially removed from Parents’ care due

       to Mother’s substance abuse problems. Children were briefly returned to

       Father’s care but the juvenile court ultimately ordered the Children to be




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 21 of 29
       removed from Father’s care and remain out of his care due to his inability to

       care for Children without Mother’s assistance in their home.


[28]   The record supports the conclusion that there is a reasonable probability that

       the conditions that led to Children’s removal and continued placement outside

       of Father’s care would not be remedied. Mother has failed to address or remedy

       her substance abuse issues. When asked to submit to a drug screen the day of

       the fact-finding hearing, Mother indicated she would test positive for illicit

       substances. Although Mother participated in some services, the evidence

       demonstrates that Father hindered Mother’s participation by interfering with

       those services, preventing Mother from making progress and remedying her

       substance abuse.


[29]   At the fact-finding hearing, Mother’s home-based case manager Sherika Sultzer

       testified that Mother was inconsistent with services and would not be heard

       from for “about three or four weeks[.]” Id. at 74. She testified that Father

       cancelled a lot of Mother’s appointments and Mother was unaware of it. Sultzer

       opined that Father was not supportive of Mother’s significant need in obtaining

       treatments. Furthermore, Father would ignore Mother’s substance abuse issues

       and pretend they were not an issue. FCM Fielder testified that Father “would

       act like he didn’t know [Mother] was using[.]” Id. at 122.


[30]   As such, there is a reasonable probability that the conditions for Children’s

       continued placement outside of Father’s care, namely Mother’s presence in the

       home and Father’s inability to independently care for the Children, will not be


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 22 of 29
       remedied. As previously noted, Father’s current work schedule prevents him

       from being able to independently care for Children and although he may intend

       to obtain flexible employment, he has not done so. At the fact-finding hearing,

       Father admitted that at the outset of this case, he was not able to care for

       Children and have his job at the same time without Mother’s assistance. See Tr.,

       Vol. II at 36. Although he indicated at the termination hearing that he would be

       able to care for them on his own, he offered no evidence that his circumstances

       had changed since the Children were removed. Therefore, there is no question

       that Father cannot care for Children without the assistance of Mother,

       inevitably exposing Children to her substance abuse and related issues. And

       Father testified that “[t]here’s been a few times [he]’s asked [Mother] to leave

       [the home], but [they] would work through it” and it was his intention to

       continue to work on his relationship with Mother. Id. at 39. Therefore, there is

       a reasonable probability that Mother’s presence in the home and Father’s

       reliance on Mother for childcare will continue.


[31]   Although Father is well-aware of Mother’s struggle with substance abuse, he

       has chosen to remain ignorant of the problem and its effect on Children.

       Instead, not only does Father refuse to make any changes to remedy the

       conditions preventing his Children from safely returning to his care, such as

       obtaining flexible employment, he has actively prevented it by interfering with

       Mother’s services. Father has demonstrated an unwillingness to remedy

       Mother’s substance abuse issues inside the home through a pattern of

       interfering with Mother’s participation and progress in services. Therefore, we


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 23 of 29
       conclude that DCS proved by clear and convincing evidence that there was a

       reasonable probability that the conditions resulting in Children’s removal and

       continued placement outside of Father’s care would not be remedied. 6


                                          2. Best Interests of Children

[32]   Father also challenges the juvenile court’s conclusion that termination of his

       parental rights is in Children’s best interests. In determining the best interests of

       a child, the juvenile court must “look beyond the factors identified by the DCS

       and look to the totality of the evidence.” In re H.L., 915 N.E.2d 145, 149 (Ind.

       Ct. App. 2009). In doing so, the court must subordinate the interest of the

       parent to those of the child. A.D.S., 987 N.E.2d at 1158. A juvenile court need

       not wait until a child is irreversibly influenced by a deficient lifestyle such that

       his or her physical, mental, and social growth are permanently impaired before

       terminating the parent-child relationship. In re E.S., 762 N.E.2d 1287, 1290

       (Ind. Ct. App. 2002). “A child’s need for permanency is an important

       consideration in determining the best interests of a child, and the testimony of

       the child’s guardian ad litem supports a finding that termination is in the child’s

       best interests.” In re D.L., 814 N.E.2d 1022, 1030 (Ind. Ct. App. 2004), trans.

       denied.




       6
         The juvenile court also concluded that continuation of the parent-child relationship poses a threat to the
       Children’s well-being. Father challenges this conclusion, but because we have concluded that DCS met its
       burden of showing there was a reasonable probability that the conditions resulting in removal would not be
       remedied, and because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, we need not
       address whether the parent-child relationship poses a threat to Children’s well-being. See I.A., 903 N.E.2d at
       153.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020                  Page 24 of 29
[33]   At the fact-finding hearing, the GAL testified that she believed it was in the

       Children’s best interests for Parents’ parental rights to be terminated. She

       testified that adoption would provide Children with permanency and that

       Children have stability in their current placements. See Tr., Vol. II at 141. FCM

       Fielder also testified that termination of Mother’s and Father’s parental rights is

       in Children’s best interests because Parents “are not able to provide for

       [Children] at this time. They haven’t completed any of their treatment goals,

       the main one for [Mother] is the substance abuse.” Id. at 128.


[34]   We have previously held that the recommendation by both the case manager

       and child advocate to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will not be remedied, is sufficient to show by

       clear and convincing evidence that termination is in the child’s best interests.

       A.D.S., 987 N.E.2d at 1158-59. Here, the FCM and GAL both testified that

       termination of Parents’ parental rights is in Children’s best interests. Given this

       evidence, the juvenile court did not err in concluding that termination of

       Parents’ parental rights is in Children’s best interests.


                                             3. Satisfactory Plan

[35]   Finally, Father challenges the juvenile court’s conclusion that adoption by

       Children’s current placement is a satisfactory plan. He argues that “leaving his

       Children divided between three adoptive placements cannot be considered a

       ‘satisfactory plan[.]’” Father’s Br. at 38. A DCS plan is satisfactory when the

       plan is to attempt to find suitable parents to adopt the children. A.S., 17 N.E.3d

       at 1007. The plan need not be detailed, so long as it offers a general sense of the
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 25 of 29
       direction the child will go after the parent-child relationship is terminated. A.J.

       v. Marion Cty. Office of Family & Children, 881 N.E.2d 706, 719 (Ind. Ct. App.

       2008), trans. denied.


[36]   Here, DCS’s plan for each of Children is adoption by their current foster

       parents. Although Children are currently in three different foster homes,

       placement in separate adoptive homes does not render a plan unsatisfactory. See

       A.S., 17 N.E.3d at 1007 (noting that a plan is satisfactory even if the plan is for

       the children to have separate adoptive homes), trans. denied. Thus, the evidence

       supports the juvenile court’s determination that adoption by Children’s current

       foster parents is a satisfactory plan.


[37]   DCS proved by clear and convincing evidence each element required by

       Indiana Code section 31-35-2-4(b); therefore, the juvenile court’s judgment

       terminating Father’s parental rights is not clearly erroneous.


                                       IV. Mother’s Appeal
[38]   We note that Mother does not challenge any of the juvenile court’s specific

       findings, and those unchallenged findings are accepted as true. McMaster v.

       McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997). Mother argues that DCS

       did not present sufficient evidence to terminate her parental rights because she

       did not have a fair opportunity to engage in services as a result of her anxiety.

       See Brief of Appellant [Mother] at 24. She maintains that DCS should have

       allowed her additional time to work on managing her mental health so she

       could be able to successfully complete services, which may have saved her

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 26 of 29
       relationship with Children. In essence, Mother argues that DCS did not prove

       there is a reasonable probability that the conditions leading to Children’s

       removal will not be remedied.7 As noted above, we engage in a two-step

       analysis to determine whether the conditions that led to removal are likely to be

       remedied: we first identify the conditions that led to Children’s removal, and

       then determine whether there is a reasonable probability that those conditions

       will not be remedied. K.E., 39 N.E.3d at 647.


[39]   Here, Children were removed from Mother’s care due to her ongoing substance

       abuse. The trial court found that Mother failed to complete services and failed

       to address her substance abuse issues. During the CHINS proceeding, the

       juvenile court ordered Mother to engage in home-based therapy, complete

       home-based case management, submit to drug screens, and successfully

       complete a substance abuse assessment. Mother’s home-based therapist, Felix

       McGee, testified that he and Mother worked on her anxiety and she made the

       most progress in that area. But Mother had not accomplished the goal of sober

       living and therefore he could not recommend Children be returned to her care.

       Although Mother completed three substance abuse assessments, she was never

       able to complete the recommended substance abuse treatment. Sultzer testified

       that Mother was looking for substance abuse treatment that is “not really

       available” – one-on-one outpatient treatment. Tr., Vol. II at 77. Mother did not




       7
        Mother does not challenge the trial court’s conclusions regarding the threat to Children’s well-being, the
       best interests of Children, or the plan for Children’s care and treatment.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020                 Page 27 of 29
       successfully complete any case management goals and was discharged

       unsuccessfully for lack of communication. In addition, Mother often failed to

       engage in drug screens and when asked to, she would concede that a test would

       be positive for drug use. In fact, Mother testified at the termination hearing that

       she would test positive for illicit substances if tested that day. All of Mother’s

       service providers indicated an awareness of her anxiety and demonstrated

       efforts to accommodate or overcome the limitations her anxiety placed on her

       participation. Nonetheless, Mother did not show any progress in addressing the

       reason Children were removed: her substance abuse.


[40]   DCS is generally required to make reasonable efforts to preserve and reunify

       families; however, failure to provide services does not negate a necessary

       element of the termination statute and require reversal. In re E.E., 736 N.E.2d
791, 796 (Ind. Ct. App. 2000). Mother’s argument is simply a request for this

       court to reweigh the evidence, which is the province of the juvenile court, not

       this court. See Bester, 839 N.E.2d at 147. We have often noted that evidence of a

       parent’s pattern of unwillingness or lack of commitment to address parenting

       issues and to cooperate with services demonstrates the requisite reasonable

       probability that the conditions will not change. See, e.g., Lang v. Starke Cty. OFC,

       861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. Such is the case here.


[41]   DCS offered Mother several opportunities to participate in services to address

       her anxiety and obtain sobriety. Substance abuse is the underlying issue for

       Mother, and she has failed to complete substance abuse programs and

       additional services offered despite being counseled to participate for over two

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 28 of 29
       years. Rather than doing what is necessary to provide a safe and stable

       environment for Children free of substance abuse, Mother has continued to

       voluntarily abuse substances and not engage fully with services available to

       assist her. Because the juvenile court’s unchallenged findings clearly and

       convincingly support its ultimate decision to terminate Mother’s parental rights

       to Children, we conclude the juvenile court’s order is not clearly erroneous. See,

       e.g., In re E.M., 4 N.E.3d at 644 (findings regarding a parent’s continued non-

       compliance with services supported juvenile court’s conclusion the conditions

       under which children were removed from the parent’s care would not be

       remedied).



                                               Conclusion
[42]   We conclude that DCS presented sufficient evidence to support the juvenile

       court’s determination to terminate Mother’s and Father’s parental rights to

       Children and thus, the judgment of the juvenile court is not clearly erroneous.

       Accordingly, we affirm.


[43]   Affirmed.


       Bradford, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1390 | January 10, 2020   Page 29 of 29